EXHIBIT 10.21

FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 19, 2013
(the "Employment Agreement"), by and between CVR ENERGY, INC., a Delaware
corporation (the "Company"), and JOHN J. LIPINSKI (the "Executive").
WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated January 1, 2008 (the "First Amended and Restated
Agreement"), an amended and restated employment agreement dated January 1, 2010
(the "Second Amended and Restated Agreement") and an amended and restated
employment agreement dated January 1, 2011 (the "Third Amended and Restated
Agreement");
WHEREAS, the Company and the Executive desire to further amend and restate the
Third Amended and Restated Agreement in its entirety as provided for herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the parties
hereto agree as follows:
Section 1.
Employment.

1.1.    Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in each case pursuant to this Employment
Agreement, for a period commencing on January 1, 2014 (the "Commencement Date")
and ending on the earlier of (i) the third (3rd) anniversary of the Commencement
Date and (ii) the termination or resignation of the Executive's employment in
accordance with Section 3 hereof (the "Initial Term"); provided, however, that
the period of the Executive's employment pursuant to this Employment Agreement
may be extended for one year following the Initial Term (a "Renewal Term"), or
for one year following the then-current Renewal Term, in each case if the
Company provides the Executive with written notice that such period shall be
extended at least ninety (90) days in advance of the expiration of the Initial
Term or the then-current Renewal Term, as applicable (the Initial Term and any
Renewal Term, collectively, the "Term"). Each additional one-year Renewal Term
shall be added to the end of the next scheduled expiration date of the Initial
Term or Renewal Term, as applicable.
1.2.    Duties. During the Term, the Executive shall serve as President and
Chief Executive Officer of the Company and such other or additional positions as
an officer or director of the Company, and of such direct or indirect affiliates
of the Company ("Affiliates"), as the Executive and the board of directors of
the Company (the "Board") shall mutually agree from time to time. In such
positions, the Executive shall perform such duties, functions and
responsibilities during the Term commensurate with the Executive's positions as
reasonably directed by the Board. The Executive shall be employed in the State
of Texas during the Term.






--------------------------------------------------------------------------------

    

1.3.    Exclusivity. During the Term, the Executive shall devote substantially
all of Executive's working time to the business and affairs of the Company and
its Affiliates, shall faithfully serve the Company and its Affiliates, and shall
in all material respects conform to and comply with the lawful and reasonable
directions and instructions given to Executive by the Board, consistent with
Section 1.2 hereof. During the Term, the Executive shall use Executive's best
efforts during Executive's working time to promote and serve the interests of
the Company and its Affiliates and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit.
The provisions of this Section 1.3 shall not be construed to prevent Executive
from (i) investing Executive's personal, private assets as a passive investor in
such form or manner as will not require any active services on the part of
Executive in the management or operation of the affairs of the companies,
partnerships, or other business entities in which any such passive investments
are made; or (ii) serving on the board of directors for Thumbs Up Enterprises
Limited and its affiliated companies.
Section 2.
Compensation.

2.1.    Salary. As compensation for the performance of the Executive's services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $1,000,000 which annual salary shall be prorated for any
partial year at the beginning or end of the Term and shall accrue and be payable
in accordance with the Company's standard payroll policies, as such salary may
be adjusted upward by the Compensation Committee of the Board in its discretion
(as adjusted, the "Base Salary").
2.2.    Annual Bonus. For each completed fiscal year occurring during the Term,
the Executive shall be eligible to receive an annual cash bonus (the "Annual
Bonus"). Commencing with fiscal year 2014, the target Annual Bonus shall be 250%
of the Executive's Base Salary as in effect at the beginning of the Term in
fiscal year 2013 and at the beginning of each such fiscal year thereafter during
the Term, the actual Annual Bonus to be based upon such individual and/or
Company performance criteria established for each such fiscal year by the
Compensation Committee of the Board. The Annual Bonus, if any, payable to
Executive for a fiscal year will be paid by the Company to the Executive on the
last scheduled payroll payment date during such fiscal year; provided, however,
that if the Annual Bonus is payable pursuant to a plan that is intended to
provide for the payment of bonuses that constitute "performance-based
compensation" within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code"), the Annual Bonus shall be paid at such time as
is provided in the applicable plan.
2.3.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health, insurance, retirement, and other employee benefit
plans and programs of the Company as in effect from time to time on the same
basis as other senior executives of the Company.
2.4.    Paid Time Off. During the Term, the Executive shall be entitled to
twenty-five (25) days of paid time off ("PTO") each year.

2



--------------------------------------------------------------------------------

    

2.5.    Business Expenses. The Company shall pay or reimburse the Executive for
all commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing Executive's duties under this Employment
Agreement upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board and in effect from
time to time. Notwithstanding anything herein to the contrary or otherwise,
except to the extent any expense or reimbursement described in this Employment
Agreement does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, any expense or reimbursement described in this Employment Agreement
shall meet the following requirements: (i) the amount of expenses eligible for
reimbursement provided to the Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement to the Executive in any other
calendar year; (ii) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit; and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.
Section 3.
Employment Termination.

3.1.    Termination of Employment. The Company may terminate the Executive's
employment for any reason during the Term, and the Executive may voluntarily
resign Executive's employment for any reason during the Term, in each case
(other than a termination by the Company for Cause) at any time upon not less
than thirty (30) days' notice to the other party. Upon the termination or
resignation of the Executive's employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the "Accrued Amounts"). For the avoidance of doubt, any
termination or resignation of the Executive's employment with the Company upon
or following the expiration of the Term shall not be covered by any provision of
Section 3.2.
3.2.    Certain Terminations.
(a)    Termination by the Company Other Than For Cause or Disability;
Resignation by the Executive for Good Reason. If during the Term (i) the
Executive's employment is terminated by the Company other than for Cause or
Disability, or (ii) the Executive resigns for Good Reason, then in addition to
the Accrued Amounts the Executive shall be entitled to the following payments
and benefits: (x) the continuation of Executive's Base Salary at the rate in
effect immediately prior to the date of termination or resignation (or, in the
case of a resignation for Good Reason, at the rate in effect immediately prior
to the occurrence of the event constituting Good Reason, if greater) for the
lesser of (A) thirty-six (36) months (or, if earlier, until and including the
month in which the Executive attains age 70) and (B) the greater

3



--------------------------------------------------------------------------------

    

of (i) the remainder of the Term and (ii) twelve (12) months (the "Severance
Period"), (y) a Pro-Rata Bonus and (z) to the extent permitted pursuant to the
applicable plans, the continuation on the same terms as an active employee
(including, where applicable, coverage for the Executive and his dependents) of
medical, dental, vision and life insurance benefits ("Welfare Benefits") the
Executive would otherwise be eligible to receive as an active employee of the
Company for the Severance Period or, if earlier, until the Executive becomes
eligible for Welfare Benefits from a subsequent employer (the "Welfare Benefit
Continuation Period") (such payments, the "Severance Payments"). If the
Executive is not permitted to continue participation in the Company's Welfare
Benefit plans pursuant to the terms of such plans or pursuant to a determination
by the Company's insurance providers or such continued participation in any plan
would result in the imposition of an excise tax on the Company pursuant to
Section 4980D of the Code, the Company shall use reasonable efforts to obtain
individual insurance policies providing the Welfare Benefits to the Executive
during the Welfare Benefit Continuation Period, but shall only be required to
pay for such policies an amount equal to the amount the Company would have paid
had the Executive continued participation in the Company's Welfare Benefit
plans; provided, that, if such coverage cannot be obtained, the Company shall
pay to the Executive monthly during the Welfare Benefit Continuation Period an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company's Welfare Benefit plans. The Company's
obligations to make the Severance Payments shall be conditioned upon: (i) the
Executive's continued compliance with Executive's obligations under Section 4 of
this Employment Agreement and (ii) the Executive's execution, delivery and
non-revocation of a valid and enforceable general release of claims arising in
connection with the Executive's employment and termination or resignation of
employment with the Company (the "Release") in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than forty-five
(45) days after the date of such termination or resignation of employment. In
the event that the Executive breaches any of the covenants set forth in Section
4 of this Employment Agreement, the Executive will immediately return to the
Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a). Subject to the foregoing and Section
3.2(g), the Severance Payments will commence to be paid to the Executive on the
forty-fifth (45th) day following the Executive's termination of employment,
except that the Pro-Rata Bonus shall be paid at the time when annual bonuses are
paid generally to the Company's senior executives for the year in which the
Executive's termination of employment occurs.
(b)    Change in Control Termination. If (A) (i) the Executive's employment is
terminated by the Company other than for Cause or Disability, or (ii) the
Executive resigns for Good Reason, and such termination or resignation described
in (i) or (ii) of this clause (A) occurs within the one (1) year period
following a Change in Control, or (B) the Executive's termination or resignation
is a Change in Control Related Termination, then, in addition to the Severance
Payments described in Section 3.2(a), the Executive shall also be entitled to a
payment each month during the Severance Period equal to one-twelfth (1/12th) of
the target Annual Bonus for the year in which the Executive's termination or
resignation occurs (determined without regard to any reduction in Base Salary or
target Annual Bonus percentage subsequent to the Change in Control or in
connection with the Change in Control Related

4



--------------------------------------------------------------------------------

    

Termination) and such amounts shall be deemed to be included in the term
Severance Payments for purposes of this Agreement.
(c)    Termination by the Company For Disability. If the Executive's employment
is terminated during the Term by the Company by reason of the Executive's
Disability, in addition to the Accrued Amounts and any payments to be made to
the Executive under the Company's disability plan(s) as a result of such
Disability, the Company shall pay to the Executive such supplemental amounts
(the "Supplemental Disability Payments") as shall be necessary to result in the
payment of aggregate amounts to the Executive as a result of his Disability that
shall be equal to the Executive's Base Salary as in effect immediately before
such Disability; provided, that, at the Company's option, the Company may
purchase insurance to cover its obligations under this Section 3.2(c) and the
Executive shall cooperate to assist the Company in obtaining such insurance.
Such Supplemental Disability Payments shall be made for the lesser of (A)
thirty-six (36) months following the date of termination due to Disability and
(B) the greater of (i) the remainder of the Term and (ii) twelve (12) months.
The Company shall also pay to the Executive a Pro-Rata Bonus in the event of a
termination of employment described in this Section 3.2(c). The Company's
obligations to make the Supplemental Disability Payments and pay the Pro-Rata
Bonus shall be conditioned upon: (i) the Executive's continued compliance with
his obligations under Section 4 of this Employment Agreement and (ii) the
Executive's execution, delivery and non-revocation of a Release that becomes
effective not later than forty-five (45) days after the date of such termination
of employment. In the event that the Executive breaches any of the covenants set
forth in Section 4 of this Employment Agreement, the Executive will immediately
return to the Company any portion of the Supplemental Disability Payments and
the Pro-Rata Bonus that have been paid to the Executive pursuant to this Section
3.2(c). Subject to the foregoing and Section 3.2(g), the Supplemental Disability
Payments will commence to be paid to the Executive on the forty-fifth (45th) day
following the Executive's termination of employment. The Pro-Rata Bonus shall be
paid at the time when annual bonuses are paid generally to the Company's senior
executives for the year in which the Executive's termination of employment
occurs.
(d)    Termination by Reason of Death. If the Executive's employment is
terminated during the Term by reason of his death, in addition to the Accrued
Amounts and any employee benefits to which the Executive's estate, spouse or
other beneficiaries, as applicable, may be entitled, the Company shall pay to
the beneficiary designated in writing by the Executive (or to his estate if no
such beneficiary has been so designated), (i) the Base Salary which the
Executive would have received if he had remained employed under this Employment
Agreement for the lesser of (A) thirty-six (36) months following the Executive's
death and (B) the greater of (x) the remainder of the Term and (y) twelve (12)
months, assuming for such remaining period the Executive's Base Salary as in
effect on the date of the Executive's death; provided, that, at the Company's
option, the Company may purchase insurance to cover its obligations under this
Section 3.2(d) (which for the avoidance of doubt shall not include insurance
provided by the Company under its group life insurance plan covering employees
generally) and the Executive shall cooperate to assist the Company in obtaining
such insurance and (ii) a Pro-Rata Bonus.

5



--------------------------------------------------------------------------------

    

(e)    Retirement. Upon Retirement, the Executive, whether or not Sections
3.2(a) or 3.2(c) also apply but without duplication of benefits, shall be
entitled to (i) a Pro-Rata Bonus, (ii) to the extent permitted pursuant to the
applicable plans, the continuation on the same terms as an active employee of
Welfare Benefits the Executive would otherwise be eligible to receive as an
active employee of the Company for the lesser of (A) thirty-six (36) months
following the date of his Retirement and (B) the greater of (i) the remainder of
the Term and (ii) twelve (12) months, or, if earlier, until such time as the
Executive becomes eligible for Welfare Benefits from a subsequent employer and,
thereafter, shall be eligible to continue participation in the Company's Welfare
Benefit plans, provided that such continued participation shall be entirely at
the Executive's expense and shall cease when the Executive becomes eligible for
Welfare Benefits from a subsequent employer (such period, the "Retirement
Period") and (iii) the provision of an office at the Company's headquarters and
use of such office and the Company facilities and administrative support at the
Company's expense for the Retirement Period and, at the Executive's request, for
two years following the Retirement Period at the Executive's expense, provided
that such use during the two-year period following the Retirement Period shall
not interfere with Company use thereof. Notwithstanding the foregoing, (x) if
the Executive is not permitted to continue participation in the Company's
Welfare Benefit plans pursuant to the terms of such plans or pursuant to a
determination by the Company's insurance providers or such continued
participation in any plan would result in the plan being discriminatory within
the meaning of Section 4980D of the Code, the Company shall use reasonable
efforts to obtain individual insurance policies providing the Welfare Benefits
to the Executive for the Retirement Period, but shall only be required to pay
for such policies an amount equal to the amount the Company would have paid had
the Executive continued participation in the Company's Welfare Benefit plans;
provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly for the Retirement Period an amount equal to the amount
the Company would have paid had the Executive continued participation in the
Company's Welfare Benefit plans and (y) any Welfare Benefits coverage provided
pursuant to this Section 3.2(e), whether through the Company's Welfare Benefit
plans or through individual insurance policies, shall be supplemental to any
benefits for which the Executive becomes eligible under Medicare, whether or not
the Executive actually obtains such Medicare coverage. The Pro-Rata Bonus shall
be paid at the time when annual bonuses are paid generally to the Company's
senior executives for the year in which the Executive's Retirement occurs.
(f)    Definitions. For purposes of this Section 3.2, the following terms shall
have the following meanings:
(1)    A resignation for "Good Reason" shall mean a resignation by the Executive
within thirty (30) days following the date on which the Company has engaged in
any of the following (each a "Good Reason Event"): (i) the assignment of duties
or responsibilities to the Executive that reflect a material diminution of the
Executive's position with the Company; provided, however, that the hiring of a
chief executive officer by CVR GP, LLC shall not be a Good Reason Event if,
immediately thereafter, the Executive is the chairman of the board of directors
of CVR GP, LLC, (ii) a relocation of the Executive's principal place of
employment that increases the Executive's commute by more than fifty (50) miles;
(iii) a reduction in the Executive's Base Salary, other than across-the-board
reductions applicable to

6



--------------------------------------------------------------------------------

    

similarly situated employees of the Company; or (iv) a Change in Control in
which the Executive does not concurrently receive an employment contract
substantially in the form of this Employment Agreement from the successor
company; provided, however, that the Executive must provide the Company with
notice promptly following the occurrence of any of the foregoing and at least
twenty (20) business days to cure. Notwithstanding the foregoing, if a Good
Reason Event occurs upon or following a Change in Control and prior to the tenth
(10th) business day prior to the first (1st) anniversary of the Change in
Control, a resignation for Good Reason (i) may not be effective prior to the
ninetieth (90th) day after the date of the occurrence of the Change in Control
and (ii) may be effective at any time within the period commencing ninety (90)
days after the date of the occurrence of the Change in Control and ending on the
first anniversary of the date of the occurrence of the Change in Control;
provided, however, that the Executive must provide the Company with notice of
the occurrence of the Good Reason Event and at least ten (10) business days to
cure.
(2)    "Cause" shall mean that the Executive has engaged in any of the
following: (i) willful misconduct or breach of fiduciary duty; (ii) intentional
failure or refusal to perform reasonably assigned duties after written notice of
such willful failure or refusal and the failure or refusal is not corrected
within ten (10) business days; provided, however, that the Executive's refusal
to participate in or perform any act on behalf of the Company which upon advice
of counsel the Executive in good faith believes is illegal or unethical shall
not constitute Cause; (iii) the indictment for, conviction of or entering a plea
of guilty or nolo contendere to a crime constituting a felony (other than a
traffic violation or other offense or violation outside of the course of
employment which does not adversely affect the Company and its Affiliates or
their reputation or the ability of the Executive to perform Executive's
employment-related duties or to represent the Company and its Affiliates);
provided, however, that (A) if the Executive is terminated for Cause by reason
of Executive's indictment pursuant to this clause (iii) and the indictment is
subsequently dismissed or withdrawn or the Executive is found to be not guilty
in a court of law in connection with such indictment, then the Executive's
termination shall be treated for purposes of this Employment Agreement as a
termination by the Company other than for Cause, and the Executive will be
entitled to receive (without duplication of benefits and to the extent permitted
by law and the terms of the then-applicable Welfare Benefit plans) the payments
and benefits set forth in Section 3.2(a) and, to the extent either or both are
applicable, Section 3.2(b) and Section 3.2(e), following such dismissal,
withdrawal or finding, payable in the manner and subject to the conditions set
forth in such Sections and (B) if such indictment relates to environmental
matters and does not allege that the Executive was directly involved in or
directly supervised the action(s) forming the basis of the indictment, Cause
shall not be deemed to exist under this Employment Agreement by reason of such
indictment until the Executive is convicted or enters a plea of guilty or nolo
contendere in connection with such indictment; or (iv) material breach of the
Executive's covenants in Section 4 of this Employment Agreement or any material
written policy of the Company or any Affiliate after written notice of such
breach and failure by the Executive to cure such breach within ten (10) business
days; provided, however, that no such notice of, nor opportunity to cure, such
breach shall be required hereunder if the breach cannot be cured by the
Executive.

7



--------------------------------------------------------------------------------

    

(3)    "Change in Control" shall have the meaning set forth on Appendix A.
(4)    "Change in Control Related Termination" shall mean a termination of the
Executive's employment by the Company other than for Cause or Executive's
resignation for Good Reason, in each case at any time prior to the date of a
Change in Control and (A) the Executive reasonably demonstrates that such
termination or the basis for resignation for Good Reason occurred in
anticipation of a transaction that, if consummated, would constitute a Change in
Control, (B) such termination or the basis for resignation for Good Reason
occurred after the Company entered into a definitive agreement, the consummation
of which would constitute a Change in Control or (C) the Executive reasonably
demonstrates that such termination or the basis for resignation for Good Reason
was implemented at the request of a third party who has indicated an intention
or has taken steps reasonably calculated to effect a Change in Control.
(5)    "Disability" shall mean that: (i) the Executive is unable to perform his
duties hereunder as a result of illness or physical injury for a period of at
least ninety (90) days; (ii) the Executive is entitled to receive payments under
the Company's long-term disability insurance plan; (iii) the Executive has
started to receive such disability insurance payments; and (iv) no person has
contested or questioned the Executive's right to receive such payments or, if
such payments have been contested, the Company has irrevocably and
unconditionally agreed to pay the Executive such amounts as will net to the
Executive after reduction for applicable federal and state income taxes the same
amount as he would have received after such taxes from such insurance. The "Date
of Disability" shall mean the first date on which all of the requirements set
forth in clauses (i) through (iv) above have been satisfied.
(6)    "Pro-Rata Bonus" shall mean, the product of (A) a fraction, the numerator
of which is the number of days the Executive is employed by the Company during
the year in which the Executive's employment terminates pursuant to Section
3.2(a), (c), (d) or (e) prior to and including the date of the Executive's
termination and the denominator of which is 365 and (B) (i) if the Annual Bonus
is payable pursuant to a plan that is intended to provide for the payment of
bonuses that constitute "performance-based compensation" within the meaning of
Section 162(m) of the Code, an amount for that year equal to the Annual Bonus
the Executive would have been entitled to receive had his employment not
terminated, based on the actual performance of the Company or the Executive, as
applicable, for the full year, or (ii) if the Annual Bonus is not payable
pursuant to a plan that is intended to provide for the payment of bonuses that
constitute "performance-based compensation", the target Annual Bonus for that
year.
(7)    "Retirement" shall mean the Executive's termination or resignation of
employment for any reason (other than by the Company for Cause or by reason of
the Executive's death) following the date the Executive attains age 62.
(g)    Section 409A. To the extent applicable, this Employment Agreement shall
be interpreted, construed and operated in accordance with Section 409A of the
Code and the Treasury regulations and other guidance issued thereunder. If on
the date of the

8



--------------------------------------------------------------------------------

    

Executive's separation from service (as defined in Treasury Regulation
§1.409A-1(h)) with the Company the Executive is a specified employee (as defined
in Code Section 409A and Treasury Regulation §1.409A-1(i)), no payment
constituting the "deferral of compensation" within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
Executive at any time during the six (6) month period following the Executive's
separation from service, and any such amounts deferred such six (6) months shall
instead be paid in a lump sum on the first payroll payment date following
expiration of such six (6) month period. For purposes of conforming this
Employment Agreement to Section 409A of the Code, the parties agree that any
reference to termination of employment, severance from employment, resignation
from employment or similar terms shall mean and be interpreted as a "separation
from service" as defined in Treasury Regulation §1.409A-1(h).
3.3.    Exclusive Remedy. The foregoing payments upon termination or resignation
of the Executive's employment shall constitute the exclusive severance payments
due the Executive upon a termination or resignation of Executive's employment
under this Employment Agreement.
3.4.    Resignation from All Positions. Upon the termination or resignation of
the Executive's employment with the Company for any reason, the Executive shall
be deemed to have resigned, as of the date of such termination or resignation,
from and with respect to all positions the Executive then holds as an officer,
director, employee and member of the Board of Directors (and any committee
thereof) of the Company and any of its Affiliates.
3.5.    Cooperation. Following the termination or resignation of the Executive's
employment with the Company for any reason and during any period in which the
Executive is receiving Severance Payments or Supplemental Disability Payments,
or for one (1) year following termination or resignation of the Executive's
employment with the Company if no Severance Payments or Supplemental Disability
Payments are payable, the Executive agrees to reasonably cooperate with the
Company upon reasonable request of the Board and to be reasonably available to
the Company with respect to matters arising out of the Executive's services to
the Company and its Affiliates, provided, however, such period of cooperation
shall be for three (3) years, following any such termination or resignation of
Executive's employment for any reason, with respect to tax matters involving the
Company or any of its Affiliates. The Company shall reimburse the Executive for
expenses reasonably incurred in connection with such matters as agreed by the
Executive and the Board and the Company shall compensate the Executive for such
cooperation at an hourly rate based on the Executive's most recent base salary
rate assuming two thousand (2,000) working hours per year; provided, that if the
Executive is required to spend more than forty (40) hours in any month on
Company matters pursuant to this Section 3.5, the Executive and the Board shall
mutually agree to an appropriate rate of compensation for the Executive's time
over such forty (40) hour threshold.
Section 4.
Unauthorized Disclosure; Non-Solicitation; Non-Competition; Proprietary Rights.


9



--------------------------------------------------------------------------------

    

4.1.    Unauthorized Disclosure. During the Term and at all times thereafter,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and each of its Affiliates, all secret or confidential information, knowledge or
data, including, without limitation, trade secrets, sources of supplies and
materials, customer lists and their identity, designs, production and design
techniques and methods, identity of investments, identity of contemplated
investments, business opportunities, valuation models and methodologies,
processes, technologies, and any other intellectual property relating to the
business of the Company or its affiliates, and their respective businesses, (i)
obtained by the Executive during the Executive's employment by the Company and
any of the subsidiaries of the Company and (ii) not otherwise in the public
domain ("Confidential Information"). The Executive also agrees to keep
confidential and not to publish, post on his own or to disclose any personal
information regarding any controlling individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each, for purposes of this Section 4, a "Person") of the Company,
including Carl C. Icahn, or any of its or his affiliates and their employees,
and any member of the immediate family of any such Person (and all such personal
information shall be deemed "Confidential Information" for the purposes of this
Agreement). The Executive shall not, without the prior written consent of the
Company (acting at the direction of the Board): (i) except to the extent
compelled pursuant to the order of a court or other body having jurisdiction
over such matter or based upon the advice of counsel that such disclosure is
legally required, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company; or (ii) use any
Confidential Information for any purpose other than the performance of his
duties pursuant to this Agreement. The Executive will assist the Company or its
designee, at the Company's expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded any Confidential Information disclosed pursuant to the terms of this
Agreement. The Executive agrees not to disparage the Company, its officers and
directors, Mr. Icahn, or Related Parties (as defined in Appendix A), or any
affiliate of any of the foregoing, in each case during and/or after his
employment hereunder. Without limiting anything contained above, the Executive
agrees and acknowledges that all personal and not otherwise public information
about the Company and its subsidiaries and the respective affiliates of any of
the foregoing (including, without limitation, all information regarding Icahn
Enterprises LP ("IEP"), Carl C. Icahn, Mr. Icahn's family, and employees of the
Company, IEP and their respective affiliates) shall constitute Confidential
Information for purposes of this Agreement.
4.2.    Non-Competition. By and in consideration of the Company's entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive's exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and thereafter for the period during which the Severance Payments or
Supplemental Disability Payments are payable or one (1) year following the end
of the Term if no Severance Payments or Supplemental Disability Payments are
payable (the "Restriction Period"), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,

10



--------------------------------------------------------------------------------

    

officer, consultant, independent contractor, employee or partner of, or investor
in, any Restricted Enterprise (as defined below); provided, that in no event
shall ownership of one percent (1%) or less of the outstanding securities of any
class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), standing alone, be
prohibited by this Section 4.2, so long as the Executive does not have, or
exercise, any rights to manage or operate the business of such issuer other than
rights as a stockholder thereof. For purposes of this paragraph, "Restricted
Enterprise" shall mean any Person that is actively engaged in any business which
is either (i) in competition with the business of the Company or any of its
Affiliates conducted during the preceding twelve (12) months (or following the
Term, the twelve (12) months preceding the last day of the Term), or (ii)
proposed to be conducted by the Company or any of its Affiliates in the
Company's or Affiliate's business plan as in effect at that time (or following
the Term, the business plan as in effect as of the last day of the Term);
provided, that (x) with respect to any Person that is actively engaged in the
refinery business, a Restricted Enterprise shall only include such a Person that
operates or markets within one hundred (100) miles of any geographic area in
which the Company or any of its Affiliates operates or markets with respect to
its refinery business and (y) with respect to any Person that is actively
engaged in the fertilizer business, a Restricted Enterprise shall only include
such a Person that operates or markets within one hundred (100) miles of any
geographic area in which the Company or any of its Affiliates operates or
markets with respect to its fertilizer business. During the Restriction Period,
upon request of the Company, the Executive shall notify the Company of the
Executive's then-current employment status. For the avoidance of doubt, (A) the
foregoing shall not prohibit the Executive from working in the State of Texas;
provided, that the Executive's so working does not involve any Restricted
Enterprise that is operating in the State of Texas if the Company or any of its
Affiliates is then operating in the State of Texas, (B) a Restricted Enterprise
shall not include any Person or division thereof that is engaged in the business
of supplying (but not refining) crude oil or natural gas and (C) if the
Executive's employment is terminated by the Company without Cause or due to the
Executive's Retirement or this Employment Agreement expires upon or following
the end of the Initial Term or any Renewal Term, beginning ninety (90) days
following the Executive's last day of employment, the Executive may serve on the
board of directors of a Restricted Enterprise.
4.3.    Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly solicit (or assist any Person to
solicit) for employment any person who is, or within twelve (12) months prior to
the date of such solicitation was, an employee of the Company or any of its
Affiliates, provided, however, that this Section 4.3 shall not prohibit the
hiring of any individual as a result of the individual's response to an
advertisement in a publication of general circulation.
4.4.    Non-Solicitation of Customers/Suppliers. During the Restriction Period,
the Executive shall not (i) solicit (or assist any Person to solicit) any Person
which has a business relationship with the Company or of any of its Affiliates
in order to terminate, curtail or otherwise interfere with such business
relationship or (ii) solicit, other than on behalf of the Company and its
Affiliates, any Person that the Executive knows or should have known (x) is a
current customer of the Company or any of its Affiliates in any geographic area
in which the Company or any of its Affiliates operates or markets or (y) is a
Person in any geographic area in

11



--------------------------------------------------------------------------------

    

which the Company or any of its Affiliates operates or markets with respect to
which the Company or any of its Affiliates has, within the twelve (12) months
prior to the date of such solicitation, devoted more than de minimis resources
in an effort to cause such Person to become a customer of the Company or any of
its Affiliates in that geographic area. For the avoidance of doubt, the
foregoing does not preclude the Executive from soliciting, outside of the
geographic areas in which the Company or any of its Affiliates operates or
markets, any Person that is a customer or potential customer of the Company or
any of its Affiliates in the geographic areas in which it operates or markets.
4.5.    Extension of Restriction Period. The Restriction Period shall be
extended for a period of time equal to any period during which the Executive is
in breach of any of Section 4.2, 4.3 or 4.4 hereof.
4.6.    Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by Executive, either alone or in conjunction with others, during the
Executive's employment with the Company and related to the business or
activities of the Company and its Affiliates (the "Developments"). Except to the
extent any rights in any Developments constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliates, the Executive assigns all of
Executive's right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliates
as the Executive's employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive's employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive's employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive's execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive's
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Company, its Affiliates, and their duly authorized officers and agents as the
Executive's agent and attorney in fact to act for and in the Executive's behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by the Executive.

12



--------------------------------------------------------------------------------

    

4.7.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Employment Agreement to any Person; provided the
Executive may disclose this Employment Agreement and/or any of its terms to the
Executive's immediate family, financial advisors and attorneys. Notwithstanding
anything in this Section 4.7 to the contrary, the parties hereto (and each of
their respective employees, representatives, or other agents) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Employment Agreement, and all
materials of any kind (including opinions or other tax analyses) related to such
tax treatment and tax structure; provided that this sentence shall not permit
any Person to disclose the name of, or other information that would identify,
any party to such transactions or to disclose confidential commercial
information regarding such transactions.
4.8.    Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company and its
Affiliates for which the Company and its Affiliates would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company and its Affiliates shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
Persons acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company and its Affiliates may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Payments or Supplemental Disability
Payments made by the Company to the Company. The terms of this paragraph shall
not prevent the Company or its Affiliates from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive. The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its Affiliates because of the Executive's access to Confidential Information
and Executive's material participation in the operation of such businesses.
Section 5.
Representation.

The Executive represents and warrants that (i) Executive is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits Executive's ability to enter into and
fully perform Executive's obligations under this Employment Agreement and (ii)
Executive is not otherwise unable to enter into and fully perform Executive's
obligations under this Employment Agreement.
Section 6.
Withholding; Taxes.

All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law. The Company will not pay or otherwise gross-up the
Executive for any federal, state, local or foreign taxes relating to or arising
with respect to any benefit, compensation or payment made under this Agreement.

13



--------------------------------------------------------------------------------

    

Section 7.
Effect of Section 280G of the Code.

7.1.    Payment Reduction. Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the Executive by the Company, any affiliate of the Company,
any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company's assets (within the meaning
of Section 280G of the Code and the regulations thereunder), or any affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Employment Agreement or otherwise (the "Payments") constitute
"parachute payments" (within the meaning of Section 280G of the Code), and if
(ii) such aggregate Payments would, if reduced by all federal, state and local
taxes applicable thereto, including the excise tax imposed under Section 4999 of
the Code (the "Excise Tax"), be less than the amount the Executive would
receive, after all taxes, if the Executive received aggregate Payments equal (as
valued under Section 280G of the Code) to only three times the Executive's "base
amount" (within the meaning of Section 280G of the Code), less $1.00, then (iii)
such Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to the
Executive shall be subject to the Excise Tax; provided, however, that the
Company shall use its reasonable best efforts to obtain shareholder approval of
the Payments provided for in this Employment Agreement in a manner intended to
satisfy requirements of the "shareholder approval" exception to Section 280G of
the Code and the regulations promulgated thereunder, such that payment may be
made to the Executive of such Payments without the application of an Excise Tax.
If the Payments are so reduced, the Company shall reduce or eliminate the
Payments (x) by first reducing or eliminating the portion of the Payments which
are not payable in cash (other than that portion of the Payments subject to
clause (z) hereof), (y) then by reducing or eliminating cash payments (other
than that portion of the Payments subject to clause (z) hereof) and (z) then by
reducing or eliminating the portion of the Payments (whether payable in cash or
not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or
successor thereto) applies, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time.
7.2.    Determination of Amount of Reduction (if any). The determination of
whether the Payments shall be reduced as provided in Section 7.1 and the amount
of such reduction shall be made at the Company's expense by an accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States (the "Accounting Firm"). The Accounting Firm shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive's final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
Section 8.
    Miscellaneous.


14



--------------------------------------------------------------------------------

    

8.1.    Indemnification. To the extent permitted by applicable law and subject
to any separate agreement (if any) between the Company and the Executive
regarding indemnification, the Company shall indemnify the Executive for losses
or damages incurred by the Executive as a result of all causes of action arising
from the Executive's performance of duties for the benefit of the Company,
whether or not the claim is asserted during the Term. This indemnity shall not
apply to the Executive's acts of willful misconduct or gross negligence. The
Executive shall be covered under any directors' and officers' insurance that the
Company maintains for its directors and other officers in the same manner and on
the same basis as the Company's directors and other officers.
8.2.    Fees and Expenses. In the event of any dispute between the Company and
the Executive arising under this Agreement, the Company shall pay all reasonable
legal fees and related expenses (including the costs of experts, evidence and
counsel) incurred by the Executive in the event the Executive is the prevailing
party in such dispute; provided, that, if it is determined that the Executive's
termination of employment was for Cause, the Executive shall not be entitled to
any payment or reimbursement pursuant to this Section 8.2.
8.3.    Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
8.4.    Assignment. This Employment Agreement, and the Executive's rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by the Executive in violation hereof shall be null and void.
8.5.    Payments Following Executive's Death. Any amounts payable to the
Executive pursuant to this Agreement that remain unpaid at the Executive's death
shall be paid to the Executive's estate.
8.6.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered

15



--------------------------------------------------------------------------------

    

or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:
If to the Company:
CVR Energy, Inc.
10 E. Cambridge Circle, Suite 250
Kansas City, KS 66103
Attention:    General Counsel
Facsimile:    (913) 982-5651



with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza New York, NY 10004
Attention:    Donald P. Carleen, Esq.
Facsimile:    (212) 859-4000



If to the Executive:
John J. Lipinski
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Facsimile:    (281) 207-3505



All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


8.7.    Governing Law. This Employment Agreement shall be construed and enforced
in accordance with, and the rights and obligations of the parties hereto shall
be governed by, the laws of the State of Texas, without giving effect to the
conflicts of law principles thereof. Each of the parties hereto irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of Texas (collectively, the "Selected Courts") for any action or proceeding
relating to this Employment Agreement, agrees not to commence any action or
proceeding relating thereto except in the Selected Courts, and waives any forum
or venue objections to the Selected Courts.
8.8.    Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

16



--------------------------------------------------------------------------------

    

8.9.    Entire Agreement. From and after the Commencement Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, relating to any employment
of the Executive by the Company or any of its Affiliates including, without
limitation, the First Amended and Restated Agreement, the Second Amended and
Restated Agreement and the Third Amended and Restated Agreement.
8.10.    Counterparts. This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
8.11.    Binding Effect. This Employment Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of each of the parties,
including, without limitation, the Executive's heirs and the personal
representatives of the Executive's estate and any successor to all or
substantially all of the business and/or assets of the Company.
8.12.    General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to "include", "includes" and "including"
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.
8.13.    Mitigation. Notwithstanding any other provision of this Employment
Agreement, (a) the Executive will have no obligation to mitigate damages for any
breach or termination of this Employment Agreement by the Company, whether by
seeking employment or otherwise and (b) except for Welfare Benefits provided
pursuant to Section 3.2(a) or 3.2(e), the amount of any payment or benefit due
the Executive after the date of such breach or termination will not be reduced
or offset by any payment or benefit that the Executive may receive from any
other source.
8.14.    Company Actions. Any actions, approvals, decisions, or determinations
to be made by the Company under this Employment Agreement shall be made by the
Company's Board, except as otherwise expressly provided herein.
[signature page follows]

17



--------------------------------------------------------------------------------

    



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.


 
CVR Energy, Inc.
 
 
 
 
 
  /s/ John J. Lipinski
By:
/s/ Stanley A. Riemann
 
JOHN J. LIPINSKI
Name:
Stanley A. Riemann
 
 
Title:
Chief Operating Officer






18



--------------------------------------------------------------------------------

    



APPENDIX A


"Change in Control" means the occurrence of any of the following:
(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
"person" is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company's then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
"Non-Control Acquisition" shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a "Subsidiary"), (ii) the Company, any
Principal Stockholder or any Subsidiary, or (iii) any Person in connection with
a Non-Control Transaction (as hereinafter defined);
(b)    The consummation of:
(i)    A merger, consolidation or reorganization of a Person (x) with or into
the Company or (y) in which securities of the Company are issued (a "Merger"),
unless such Merger is a "Non-Control Transaction." A "Non-Control Transaction"
shall mean a Merger in which:
(A)    the shareholders of the Company immediately before such Merger, or one or
more Principal Stockholders, own directly or indirectly immediately following
such Merger at least a majority of the combined voting power of the outstanding
voting securities of (1) the corporation resulting from such Merger (the
"Surviving Corporation"), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities by the Surviving Corporation is
not Beneficially Owned, directly or indirectly, by another Person (a "Parent
Corporation") or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;
(B)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Subsidiary, (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the

19



--------------------------------------------------------------------------------

    

Company or any Subsidiary, (4) any Person who, immediately prior to the Merger,
had Beneficial Ownership of thirty percent (30%) or more of the then outstanding
Shares or Voting Securities, or (5) any Principal Stockholder, has Beneficial
Ownership, directly or indirectly, of thirty percent (30%) or more of the
combined voting power of the outstanding voting securities or common stock of
(x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its subsidiaries taken as a whole to any Person (other than
(x) a sale or transfer to a Subsidiary or a Principal Stockholder (or one or
more Principal Stockholders acting together) or (y) the distribution to the
Company's shareholders of the stock of a Subsidiary or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
For purposes of this Agreement:
(i)
"Affiliate" means any Person that a Person either directly or indirectly through
one or more intermediaries is in common control with, is controlled by or
controls, each within the meaning of the Securities Act of 1933, as amended.

(ii)
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
the ownership of stock, by agreement or otherwise and "Controlled" has a
corresponding meaning.

(iii)
"Principal" means Carl Icahn.

(iv)
"Principal Stockholder" means any of IEP Energy LLC, any Affiliate of IEP Energy
LLC, the Principal and any Related Party.

(v)
"Related Party" means (1) the Principal and his siblings, his and their
respective spouses and descendants (including stepchildren and adopted children)
and the spouses of such descendants (including stepchildren and adopted
children) (collectively, the "Family Group"); (2) any trust, estate,
partnership, corporation, company, limited liability


20



--------------------------------------------------------------------------------

    

company or unincorporated association or organization (each, an "Entity" and
collectively "Entities") Controlled by one or more members of the Family Group;
(3) any Entity over which one or more members of the Family Group, directly or
indirectly, have rights that, either legally or in practical effect, enable them
to make or veto significant management decisions with respect to such Entity,
whether pursuant to the constituent documents of such Entity, by contract,
through representation on a board of directors or other governing body of such
Entity, through a management position with such Entity or in any other manner
(such rights, hereinafter referred to as "Veto Power"); (4) the estate of any
member of the Family Group; (5) any trust created (in whole or in part) by any
one or more members of the Family Group; (6) any individual or Entity who
receives an interest in any estate or trust listed in clauses (4) or (5), to the
extent of such interest; (7) any trust or estate, substantially all the
beneficiaries of which (other than charitable organizations or foundations)
consist of one or more members of the Family Group; (8) any organization
described in Section 501(c) of the Code, over which any one or more members of
the Family Group and the trusts and estates listed in clauses (4), (5) and (7)
have direct or indirect Veto Power, or to which they are substantial
contributors (as such term is defined in Section 507 of the Code); (9) any
organization described in Section 501(c) of the Code of which a member of the
Family Group is an officer, director or trustee; or (10) any Entity, directly or
indirectly (a) owned or Controlled by or (b) a majority of the economic
interests in which are owned by, or are for or accrue to the benefit of, in
either case, any Person or Persons identified in clauses (1) through (9) above.
For the purposes of this definition, and for the avoidance of doubt, in addition
to any Person or Persons that may be considered to possess Control, (x) a
partnership shall be considered Controlled by a general partner or managing
general partner thereof, (y) a limited liability company shall be considered
Controlled by a managing member of such limited liability company and (z) a
trust or estate shall be considered Controlled by any trustee, executor,
personal representative, administrator or any other Person or Persons having
authority over the control, management or disposition of the income and assets
therefrom.
(vi)
"Shares" means the common stock, par value $.01 per share, of the Company and
any other securities into which such shares are changed or for which such shares
are exchanged.


21

